LIVINGSTON, Chief Justice.
The case was submitted here on the merits and motion to dismiss for lack of assignments of error.
Assignments of error must be written on the transcript before the errors will be considered by this court. Supreme Court Rule 1, Code 1940, Title 7, Appendix.
The assignments of error are on two pages of transcript paper, stapled together, and placed in the transcript. They are in nowise attached to the record or made on the record, and are subject to easy detachment and removal, and do not comply with this court’s Rule 1. In such cases, there is nothing before this court to be considered. C. E. Patton v. Colbert County, 265 Ala. *322682, 92 So.2d 691; Gates Lumber Co. v. Givins, 181 Ala. 670, 61 So. 330; Pugh v. Hardman, 151 Ala. 248, 44 So. 389; Hunter v. Louisville & N. R. Co., 150 Ala. 594, 43 So. 802, 9 L.R.A.,N.S., 848; Mitchell v. Marshall County Livestock Market, 32 Ala.App. 42, 21 So.2d 446; Skinner v. Jackson, 28 Ala.App. 227, 182 So. 92, cert. den. 236 Ala. 310, 182 So. 93; Moon v. J. E. Butler & Co, 9 Ala.App. 438, 62 So. 1019.
Affirmed.
LAWSON, GOODWYN and COLEMAN, JJ, concur.